Case 7:20-cv-03038-VB Document 7 Filed 07/20/20 Page 1of1

USBC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

3
OQ
CY

ELECTRONICALLY FILED

|

i

i
:

|i

 

vo se we oe ee ot ——_ a 00 coe ae ne et ~X

SHAUNE RHEAMS, ;

, Plaintiff, ORDER

CEREBRAL PALSY OF WESTCHESTER, : 22 C¥ 3038 (VB)
Defendant. :

ee a ee ee ee ee ne pn me Ae Se Sw HH x

On April 15, 2020, plaintiff Shaune Rheams commenced the instant action against
defendant Cerebral Palsy of Westchester. (Doc. #1).

On July 18, 2020, plaintiff docketed a proof of service indicating service on defendant on
June 24, 2020. (Doc. #6). Accordingly, defendant had until July 15, 2020, to respond to the
complaint. See Fed. R. Civ. P. 12(a)(1)(A)Q).

To date, defendant has neither appeared in this action nor answered, moved, or otherwise
responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a
certificate of default as to defendant by July 27, 2020, and thereafter to move, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by August 10, 2020. If plaintiff fails to satisfy either deadline, the Court may
dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: July 20, 2020
White Plains, NY

 

 

Vincent L. Briccetti
United States District Judge

 
